Name: 98/659/EC: Commission Decision of 12 November 1998 amending Decision 97/87/EC concerning the presentation of supporting and financial documents linked to a specific financial contribution by the Community relating to diagnostic and management measures for the eradication of foot-and-mouth disease in Greece (notified under document number C(1998) 3450) (Only the Greek text is authentic) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Europe;  cooperation policy;  agricultural activity;  economic policy;  means of agricultural production
 Date Published: 1998-11-24

 Avis juridique important|31998D065998/659/EC: Commission Decision of 12 November 1998 amending Decision 97/87/EC concerning the presentation of supporting and financial documents linked to a specific financial contribution by the Community relating to diagnostic and management measures for the eradication of foot-and-mouth disease in Greece (notified under document number C(1998) 3450) (Only the Greek text is authentic) (Text with EEA relevance) Official Journal L 314 , 24/11/1998 P. 0010 - 0010COMMISSION DECISION of 12 November 1998 amending Decision 97/87/EC concerning the presentation of supporting and financial documents linked to a specific financial contribution by the Community relating to diagnostic and management measures for the eradication of foot-and-mouth disease in Greece (notified under document number C(1998) 3450) (Only the Greek text is authentic) (Text with EEA relevance) (98/659/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Council Decision 94/370/EC (2) and, in particular, Article 3(3) and Article 11(4) thereof,Whereas Commission Decision 97/87/EC of 15 January 1997 concerning a specific financial contribution by the Community relating to diagnostic and management measures for the eradication of foot-and-mouth disease in Greece (3) specifies among others requirements related to the purchase and instalment of equipment;Whereas for budgetary reasons, the Community financial assistance provided for in Decision 97/87/EC requires presentation of supporting documents; whereas the requirements related to these supporting documents are specified in the said Decision;Whereas the Greek authorities asked to extend the period for the purchase and instalment of equipment and the submission of supporting documents; whereas this request appears technically justified and acceptable;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 Commission Decision 97/87/EC is amended as follows:1. In Article 1, paragraph 3, the words '30 June 1997` are replaced by '1 November 1998`.2. In Article 3, second sentence, the words '1 March 1998` are replaced by '31 December 1998`.Article 2 This Decision is addressed to the Hellenic Republic.Done at Brussels, 12 November 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 224, 18. 8. 1990, p. 19.(2) OJ L 168, 2. 7. 1994, p. 31.(3) OJ L 27, 30. 1. 1997, p. 39.